1/21/2015                                                                  Envelope Details


  Print this page

  Envelope 3778942
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    01/15/2015 10:59:35 AM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                      Jay Brandon
   Firm Name                                     Bexar County Criminal District Attorney's Office
   Filed By                                      Jay Brandon
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.00
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $0.00
   Total Provider Tax Fees                       $0.00
   Grand Total                                   $0.00
   Payment
   Account Name                                  Bexar County DA ­ Appellate Division
   Transaction Amount                            $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description
   Reference Number
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=88b7f658­4f5d­457d­b3b4­84399a325a5a   1/2
1/21/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
             01/21/2015 The petition for discretionary review does not contain the identity of Judge,
   Other     03:14:31 Parties and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected
             PM         petition for discretionary review.
   Documents
   Lead Document                  Wood pdr­signed.pdf                               [Original]
   Attachments                    Wood opinion.pdf                                  [Original]


   eService Details
   Name/Email            Firm                                       Service Type                Status   Served   Date/Time Opened
   David McLane                                                                                                   01/15/2015
                                                                    EServe                      Sent     Yes
   dlmclanelaw@yahoo.com                                                                                          01:25:46 PM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=88b7f658­4f5d­457d­b3b4­84399a325a5a                               2/2